      Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 1 of 31



 1   DAMIEN M. SCHIFF, No. 235101
     Email: dschiff@pacificlegal.org
 2   CHARLES T. YATES, No. 327704
     Email: cyates@pacificlegal.org
 3   Pacific Legal Foundation
     930 G Street
 4   Sacramento, California 95814
     Telephone: (916) 419-7111
 5   Facsimile: (916) 419-7747

 6   JONATHAN WOOD, No. 285229
     Email: jwood@pacificlegal.org
 7   Pacific Legal Foundation
     3100 Clarendon Blvd., Suite 610
 8   Arlington, Virginia 22201-5330
     Telephone: (202) 888-6881
 9   Facsimile: (916) 419-7747

10   Attorneys for Private Landowner Intervenors

11

12                       IN THE UNITED STATES DISTRICT COURT

13                    FOR THE NORTHERN DISTRICT OF CALIFORNIA

14

15    STATE OF CALIFORNIA, et al.,                              No. 4:19-cv-06013-JST

16                                             Plaintiffs,      ANSWER OF PRIVATE
                                                             LANDOWNER INTERVENORS
17           v.

18    DAVID BERNHARDT, U.S. Secretary of
      the Interior, et al.,
19
                                         Defendants, Judge: Honorable Jon S. Tigar
20
      and
21
      KENNETH KLEMM; BEAVER CREEK
22    BUFFALO CO.; WASHINGTON
      CATTLEMEN’S ASSOCIATION; and
23    PACIFIC LEGAL FOUNDATION,

24                 Private Landowner Intervenors.

25

26

27

28
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST
       Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 2 of 31



 1          For their answer to the complaint of State of California, Commonwealth of

 2   Massachusetts, State of Maryland, State of Colorado, State of Connecticut, State of

 3   Illinois, People of the State of Michigan, State of Minnesota, State of Nevada, State of

 4   New Jersey, State of New Mexico, State of New York, State of North Carolina, State

 5   of Oregon, Commonwealth of Pennsylvania, State of Rhode Island, State of Vermont,

 6   State of Washington, State of Wisconsin, District of Columbia, and City of New York

 7   (collectively “State Plaintiffs”), Defendant-Intervenors Kenneth Klemm, Beaver

 8   Creek Buffalo Co., Washington Cattlemen’s Association, and Pacific Legal Foundation

 9   (collectively “Private Landowner Intervenors”) admit, deny, and allege as follows:

10                                       INTRODUCTION

11         1.      The allegations in paragraph 1 constitute conclusions of law to which no

12   answer is required; to the extent they may be deemed allegations of fact, they are

13   denied.

14         2.      The allegations in paragraph 2 constitute conclusions of law to which no

15   answer is required; to the extent they may be deemed allegations of fact, they are

16   denied.

17         3.      The allegations in paragraph 3 constitute conclusions of law and

18   Plaintiffs’ characterization of the Endangered Species Act, to which no answer is

19   required; to the extent they may be deemed allegations of fact, they are denied.

20         4.      The allegations in paragraph 4 purport to characterize 16 U.S.C.

21   §§ 1531(b), (c), 1532(3), which speak for themselves and are the best evidence of their

22   contents. Any allegations contrary to the plain language and meaning of these

23   provisions are denied.

24         5.      Private Landowner Intervenors admit the allegations in the first

25   sentence of paragraph 5. Private Landowner Intervenors lack information sufficient

26   to form a belief as to the truth of the allegations in the remainder of paragraph 5, and

27   on that basis deny the same.

28   ///
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                     1
       Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 3 of 31



 1         6.      The allegations in paragraph 6 constitute conclusions of law and

 2   Plaintiffs’ characterization of 16 U.S.C. §§ 1533, 1536, 1538, to which no answer is

 3   required; to the extent they may be deemed allegations of fact, they are denied. Any

 4   allegations contrary to the plain language and meaning of these provisions are further

 5   denied.

 6         7.      Private Landowner Intervenors lack information sufficient to form a

 7   belief as to the truth of the allegations in paragraph 7, and on that basis deny the

 8   same. The allegations in paragraph 7 also contain conclusions of law to which no

 9   answer is required.

10         8.      Private Landowner Intervenors admit the allegations in paragraph 8.

11         9.      The allegations in paragraph 9 constitute conclusions of law to which no

12   answer is required; to the extent they may be deemed allegations of fact, they are

13   denied. The allegations in paragraph 9 also purport to characterize the Final Rules

14   which speak for themselves and are the best evidence of their contents. Any

15   allegations contrary to the plain language and meaning of the Rules are denied.

16         10.     The allegations in paragraph 10 constitute conclusions of law to which

17   no answer is required; to the extent they may be deemed allegations of fact, they are

18   denied. The allegations in paragraph 10 also purport to characterize Revision of the

19   Regulations for Listing Species and Designating Critical Habitat, 84 Fed. Reg. 45,020

20   (Aug. 27, 2019) (the “Listing Rule”), which speaks for itself and is the best evidence of

21   its contents. Any allegations contrary to the plain language and meaning of this

22   document are denied.

23         11.     The allegations in paragraph 11 constitute conclusions of law to which

24   no answer is required; to the extent they may be deemed allegations of fact, they are

25   denied. The allegations in paragraph 11 also purport to characterize Revision of

26   Regulations for Interagency Cooperation, 84 Fed. Reg. 44,976 (Aug. 27, 2019) (the

27   “Interagency Consultation Rule”), which speaks for itself and is the best evidence of

28   ///
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                     2
       Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 4 of 31



 1   its contents. Any allegations contrary to the plain language and meaning of this

 2   document are denied.

 3         12.     The allegations in paragraph 12 constitute conclusions of law to which

 4   no answer is required; to the extent they may be deemed allegations of fact, they are

 5   denied. The allegations in paragraph 11 also purport to characterize Revision of the

 6   Regulations for Prohibitions to Threatened Wildlife and Plants, 84 Fed. Reg. 44,753

 7   (Aug. 27, 2019) (the “4(d) Rule), which speaks for itself and is the best evidence of its

 8   contents. Any allegations contrary to the plain language and meaning of this

 9   document are denied.

10         13.     The allegations in paragraph 13 constitute conclusions of law to which

11   no answer is required; to the extent they may be deemed allegations of fact, they are

12   denied.

13         14.     The allegations in paragraph 14 constitute Plaintiffs’ characterization of

14   their claim for relief, which requires no response. To the extent that a response may

15   be deemed required, Private Landowner Intervenors deny that Plaintiffs are entitled

16   to the relief requested or to any relief whatsoever.

17                               JURISDICTION AND VENUE

18         15.     The allegations in paragraph 15 constitute conclusions of law to which

19   no answer is required; to the extent they may be deemed allegations of fact, they are

20   denied.

21         16.     The allegations in paragraph 16 constitute conclusions of law to which

22   no answer is required; to the extent they may be deemed allegations of fact, they are

23   denied.

24         17.     The allegations in paragraph 17 constitute conclusions of law to which

25   no answer is required; to the extent they may be deemed allegations of fact, they are

26   denied.

27   ///

28   ///
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                     3
       Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 5 of 31



 1                             INTRADISTRICT ASSIGNMENT

 2         18.     The allegations in paragraph 18 constitute conclusions of law to which

 3   no answer is required; to the extent they may be deemed allegations of fact, they are

 4   denied.

 5                                             PARTIES

 6         19.     The allegations in paragraph 19 constitute conclusions of law and

 7   Plaintiffs’ characterization of Cal. Const. art. V, § 13, and Cal. Gov’t Code §§ 12511,

 8   12600–12612, to which no answer is required; to the extent they may be deemed

 9   allegations of fact, they are denied.

10         20.     The allegations in paragraph 19 constitute conclusions of law and

11   Plaintiffs’ characterization of the California Endangered Species Act, Cal. Water Code

12   § 102 and Cal. Fish and Game Code §§ 711.7(a), 1802, 2050, 2051(c), 2052, to which

13   no answer is required; to the extent they may be deemed allegations of fact, they are

14   denied.

15         21.     Private Landowner Intervenors admit the allegations in the first

16   sentence of paragraph 21. Private Landowner Intervenors lack information sufficient

17   to form a belief as to the truth of the allegations in the remainder of paragraph 21,

18   and on that basis deny the same. These allegations also contain conclusions of law to

19   which no answer is required.

20         22.     The allegations in paragraph 22 constitute conclusions of law and

21   Plaintiffs’ characterization of Mass. Const. art. XCVII and Mass. Gen. Laws ch. 12,

22   §§ 3, 11D, to which no answer is required; to the extent they may be deemed

23   allegations of fact, they are denied.

24         23.     Private Landowner Intervenors admit the allegations in the first

25   sentence of paragraph 23. Private Landowner Intervenors lack information sufficient

26   to form a belief as to the truth of the remaining allegations in paragraph 23, and on

27   that basis deny the same. The remaining allegations also contain conclusions of law

28   ///
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                       4
      Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 6 of 31



 1   to which no answer is required; to the extent they may be deemed allegations of fact,

 2   they are denied.

 3        24.      The allegations in paragraph 24 constitute conclusions of law and

 4   Plaintiffs’ characterization of Md. Const. art. V, § 3(a)(2) and Md. Code Ann., State

 5   Gov’t § 6-106.1, to which no answer is required.

 6        25.      The allegations in the first sentence of paragraph 25 constitute

 7   conclusions of law and Plaintiffs’ characterization of Md. Code Ann., Nat. Res. §§ 10-

 8   2A, et seq., to which no answer is required. Private Landowner Intervenors admit the

 9   allegations in the second, third, and fourth sentences of paragraph 25. The allegations

10   in the final sentence of paragraph 25 contain conclusions of law to which no answer is

11   required; to the extent they may be deemed allegations of fact, they are denied.

12        26.      The allegations in paragraph 26 constitute conclusions of law and

13   Plaintiffs’ characterization of Colo. Rev. Stat. § 24-31-101, to which no answer is

14   required.

15        27.      The allegations in paragraph 27 purport to characterize Colo. Rev. Stat.

16   §§ 24-33-101, 24-33-111(1), (2), 33-1-101(2), 33-2-101 to -107, 33-2-102, which speak

17   for themselves and are the best evidence of their contents. Any allegations contrary to

18   the plain language and meaning of these provisions are denied.

19        28.      Private Landowner Intervenors lack information sufficient to form a

20   belief as to the truth of the allegations in paragraph 28, and on that basis deny the

21   same.

22        29.      The allegations in paragraph 29 constitute conclusions of law to which

23   no answer is required.

24        30.      The allegations in paragraph 30 constitute conclusions of law and

25   Plaintiffs’ characterization of Conn. Gen. Stat. § 3-125, to which no answer is required.

26        31.      The allegations in paragraph 31 purport to characterize the Connecticut

27   Endangered Species Act which speaks for itself and is the best evidence of its contents.

28   Any allegations contrary to the plain language and meaning of this statute are denied.
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                     5
       Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 7 of 31



 1         32.      Private Landowner Intervenors admit the allegations in the first

 2   sentence of paragraph 32. Private Landowner Intervenors lack information sufficient

 3   to form a belief as to the truth of the remaining allegations in paragraph 32, and on

 4   that basis deny the same. To the extent the allegations purport to characterize the

 5   Connecticut Endangered Species Act and the Connecticut Environmental Protections

 6   Act, these statutes speaks for themselves and are the best evidence of their contents.

 7   The final sentence of paragraph 32 also contains conclusions of law to which no answer

 8   is required.

 9         33.      The allegations in paragraph 33 constitute conclusions of law and

10   Plaintiffs’ characterization of Ill. Const., art V, § 15, to which no answer is required.

11         34.      The allegations in paragraph 34 purport to characterize 515 Ill. Comp.

12   Stat. 5, 520 Ill. Comp. Stat. 5/2.1, 520 Ill. Comp. Stat. 10, 520 Ill. Comp. Stat. 20, 525

13   Ill. Comp. Stat. 5/6, and 525 Ill. Comp. Stat. 33, which speak for themselves and are

14   the best evidence of their contents. Any allegations contrary to the plain language and

15   meaning of these provisions are denied. These allegations also contain conclusions of

16   law to which no answer is required.

17         35.      Private Landowner Intervenors admit the allegations in the first

18   sentence of paragraph 35. Private Landowner Intervenors lack information sufficient

19   to form a belief as to the truth of the remaining allegations in paragraph 35, and on

20   that basis deny the same. The remaining allegations in Paragraph 35 also contain

21   conclusions of law to which no answer is required.

22         36.      The allegations in paragraph 36 constitute conclusions of law and

23   Plaintiffs’ characterization of Mich. Const. art. 4, § 52, and Mich. Comp. Laws § 14.28,

24   to which no answer is required. Any allegations contrary to the plain language and

25   meaning of these provisions are denied.

26         37.      The allegations in paragraph 37 purport to characterize Mich. Comp.

27   Laws §§ 324.36502, 324.40105, 324.48702(1), which speak for themselves and are the

28   ///
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                      6
      Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 8 of 31



 1   best evidence of their contents. Any allegations contrary to the plain language and

 2   meaning of these provisions are denied.

 3        38.      Private Landowner Intervenors admit the allegations in the first

 4   sentence of paragraph 38. Private Landowner Intervenors lack information sufficient

 5   to form a belief as to the truth of the allegations in the second and third sentences of

 6   paragraph 38, and on that basis deny the same. The fourth and fifth sentences of

 7   paragraph 38 contain conclusions of law to which no answer is required.

 8        39.      The allegations in paragraph 39 constitute conclusions of law to which

 9   no answer is required.

10        40.      The allegations in the first eight sentences of paragraph 40 purport to

11   characterize Minn. Stat. §§ 84.0895, 84.941, 97A.501, and Minn. R. 6212.1800–2300,

12   6134.0200, which speak for themselves and are the best evidence of their contents.

13   Any allegations contrary to the plain language and meaning of these provisions are

14   denied. Private Landowner Intervenors lack information sufficient to form a belief as

15   to the truth of the allegations in the remainder of paragraph 40, and on that basis

16   deny the same.

17        41.      The allegations in the first three sentences of paragraph 41 purport to

18   characterize Nev. Const. art. V, § 19, and Nev. Rev. Stat. § 228.180, which speak for

19   themselves and are the best evidence of their contents. Any allegations contrary to

20   the plain language and meaning of these provisions are denied. Private Landowner

21   Intervenors lack information sufficient to form a belief as to the truth of the

22   allegations in the final sentence of paragraph 41, and on that basis deny the same.

23        42.      The allegations in paragraph 42 constitute conclusions of law and

24   Plaintiffs’ characterization of Nev. Rev. Stat. § 501.100, to which no answer is

25   required.

26        43.      Private Landowner Intervenors admit the allegations in the first and

27   fourth sentences of paragraph 43. The allegations in the second and third sentences

28   of paragraph 43 constitute conclusions of law to which no answer is required. Private
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                     7
       Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 9 of 31



 1   Landowner Intervenors lack information sufficient to form a belief as to the truth of

 2   the allegations in the remainder of paragraph 43, and on that basis deny the same.

 3         44.     The allegations in paragraph 44 constitute conclusions of law and

 4   Plaintiffs’ characterization of N.J. Stat. Ann. § 23:2A-2, to which no answer is

 5   required.

 6         45.     Private Landowner Intervenors admit the allegations in the first and

 7   second sentences of paragraph 45. The remainder of the allegations in paragraph 45

 8   purport to characterize the Endangered Non-Game Species Conservation Act, the

 9   Endangered Plant Species List Act, the Freshwater Wetlands Protection Act, the

10   Highlands Water Protection and Planning Act, the Pinelands Comprehensive

11   Management Plan, and the Coastal Zone Management Rules, which speak for

12   themselves and are the best evidence of their contents. Any allegations contrary to

13   the plain language and meaning of these documents are denied.

14         46.     Private Landowner Intervenors lack information sufficient to form a

15   belief as to the truth of the allegations in paragraph 46, and on that basis deny the

16   same.

17         47.     The allegations in paragraph 47 constitute conclusions of law and

18   Plaintiffs’ characterization of N.M. Const. art. XX, § 21, and N.M. Stat. §§ 8-5-2, 17-1-

19   5.1, 75-6-1, to which no answer is required

20         48.     Private Landowner Intervenors admit the allegations in paragraph 48.

21         49.     Private Landowner Intervenors lack information sufficient to form a

22   belief as to the truth of the allegations in the first four sentences of paragraph 49, and

23   on that basis deny the same. Private Landowner Intervenors admit the allegations in

24   the fifth, sixth, and seventh sentences of paragraph 49.

25         50.     The allegations in paragraph 50 constitute conclusions of law and

26   Plaintiffs’ characterization of N.Y. Const. art. XIV, § 3, and N.Y. Envtl. Conserv. Law

27   §§ 11-0105, 11-0535, to which no answer is required.

28   ///
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                      8
      Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 10 of 31



 1        51.      Private Landowner Intervenors admit the allegations in the first

 2   sentence of paragraph 51. Private Landowner Intervenors lack information sufficient

 3   to form a belief as to the truth of the remaining allegations in paragraph 51, and on

 4   that basis deny the same.

 5        52.      Private Landowner Intervenors lack information sufficient to form a

 6   belief as to the truth of the allegations in paragraph 52, and on that basis deny the

 7   same.

 8        53.      The allegations in paragraph 53 constitute conclusions of law and

 9   Plaintiffs’ characterization of N.C. Gen. Stat. §§ (8)(a), 114-2(1), to which no answer is

10   required.

11        54.      The allegations in paragraph 54 constitute conclusions of law and

12   Plaintiffs’ characterization of N.C. Gen. Stat. § 113-131(a), 113-331 to -337, to which

13   no answer is required.

14        55.      Private Landowner Intervenors admit the allegations in the first

15   sentence of paragraph 55. The allegations in the second sentence of paragraph 55

16   constitute conclusions of law to which no answer is required.

17        56.      The allegations in the first two sentences of paragraph 56 constitute

18   conclusions of law and Plaintiffs’ characterization of Ore. Rev. Stat. § 180.060(1), to

19   which no answer is required. Private Landowner Intervenors lack information

20   sufficient to form a belief as to the truth of the allegations in the second sentence of

21   paragraph 56, and on that basis deny the same.

22        57.      The allegations in paragraph 57 constitute conclusions of law and

23   Plaintiffs’ characterization of Or. Rev. Stat. §§ 496.171–496.192, 498.002, 498.026,

24   and Or. Admin. R. 635-415-0000, 660-15-00000(5), to which no answer is required; to

25   the extent they may be deemed allegations of fact, they are denied.

26        58.      Private Landowner Intervenors lack information sufficient to form a

27   belief as to the truth of the allegations in paragraph 58, and on that basis deny the

28   same.
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                      9
      Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 11 of 31



 1         59.     Private Landowner Intervenors lack information sufficient to form a

 2   belief as to the truth of the allegations in paragraph 59, and on that basis deny the

 3   same.

 4         60.     The allegations in paragraph 60 constitute conclusions of law and

 5   Plaintiffs’ characterization of Pa. Const. art. IV, § 4.1, and 71 Pa. Cons. Stat. § 732.204,

 6   to which no answer is required.

 7         61.     The allegations in paragraph 61 constitute conclusions of law and

 8   Plaintiffs’ characterization of Pa. Const. art. I, § 27, to which no answer is required.

 9         62.     Private Landowner Intervenors admit the allegations in the first

10   sentence of paragraph 62. The remaining allegations in paragraph 62 constitute

11   conclusions of law and Plaintiffs’ characterization of 34 Pa. Cons. Stat. § 2167, 30 Pa.

12   Cons. Stat. §§ 102, 2305, and 17 Pa. Code ch. 45, to which no answer is required; to

13   the extent they may be deemed allegations of fact, they are denied.

14         63.     The allegations in paragraph 63 constitute conclusions of law and

15   Plaintiffs’ characterization of R.I. Const. art. I, § 17 and R.I. Gen. Laws § 10-20-1, et

16   seq., to which no answer is required.

17         64.     The allegations in paragraph 64 constitute conclusions of law and

18   Plaintiffs’ characterization of R.I. Const. art. I, § 17; to the extent they may be deemed

19   allegations of fact, they are denied.

20         65.     Private Landowner Intervenors admit the allegations in the first

21   sentence of paragraph 65. Private Landowner Intervenors lack information sufficient

22   to form a belief as to the truth of the allegations in the remainder of paragraph 65,

23   and on that basis deny the same. The remaining allegations also contain conclusions

24   of law to which no answer is required.

25         66.     The allegations in paragraph 66 constitute conclusions of law and

26   Plaintiffs’ characterization of Vt. Stat. Ann. tit. 3, § 152, to which no answer is

27   required.

28   ///
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                       10
      Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 12 of 31



 1         67.     The allegations in paragraph 67 constitute conclusions of law and

 2   Plaintiffs’ characterization of Vt. Stat. Ann. tit. 10, §§ 4081(a)(1), 5401, to which no

 3   answer is required.

 4         68.     Private Landowner Intervenors admit the allegations in the first

 5   sentence of paragraph 68. The allegations in the second sentence of paragraph 68

 6   contain conclusions of law to which no answer is required.

 7         69.     The allegations in paragraph 69 constitute conclusions of law to which

 8   no answer is required.

 9         70.     The allegations in paragraph 70 constitute conclusions of law and

10   Plaintiffs’ characterization of Wash. Rev. Code §§ 77.04.012, 77.04.055, 77.110.030, to

11   which no answer is required.

12         71.     The allegations in paragraph 71 purport to characterize Wash. Admin.

13   Code 220-610-010, 220-200-100, which speak for themselves and are the best evidence

14   of their contents. Any allegations contrary to the plain language and meaning of these

15   provisions are denied. Private Landowner Intervenors admit the remaining

16   allegations in paragraph 71.

17         72.     Private Landowner Intervenors lack information sufficient to form a

18   belief as to the truth of the allegations in paragraph 72, and on that basis deny the

19   same.

20         73.     Private Landowner Intervenors admit the allegations in the first

21   sentence of paragraph 73. The allegations in the second sentence of paragraph 73

22   constitute conclusions of law to which no answer is required.

23         74.     The allegations in paragraph 74 constitute conclusions of law and

24   Plaintiffs’ characterization of Wis. Stat. § 165.25(1m) to which no answer is required.

25         75.     The allegations in paragraph 75 constitute conclusions of law to which

26   no answer is required; to the extent they may be deemed allegations of fact, they are

27   denied.

28   ///
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                     11
      Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 13 of 31



 1         76.     The allegations in paragraph 76 constitute conclusions of law and

 2   Plaintiffs’ characterization of Wis. Stat. §§ 29.011(1), 29.604, to which no answer is

 3   required; to the extent they may be deemed allegations of fact, they are denied.

 4         77.     Private Landowner Intervenors admit the allegations in the second

 5   sentence of paragraph 77. Private Landowner Intervenors lack information sufficient

 6   to form a belief as to the truth of the remaining allegations in paragraph 77, and on

 7   that basis deny the same.

 8         78.     Private Landowner Intervenors lack information sufficient to form a

 9   belief as to the truth of the allegations in the first two sentences of paragraph 78, and

10   on that basis deny the same. The remaining allegations in paragraph 78 constitute

11   conclusions of law to which no answer is required.

12         79.     The allegations in the first three sentences of paragraph 79 constitute

13   conclusions of law and Plaintiffs’ characterization of D.C. Code § 1-301.81(a)(1) to

14   which no answer is required. Private Landowner Intervenors admit the allegations in

15   the fourth and fifth sentences of paragraph 79. Private Landowner Intervenors lack

16   information sufficient to form a belief as to the truth of the remaining allegations in

17   paragraph 79, and on that basis deny the same.

18         80.     The allegations in paragraph 80 constitute conclusions of law and

19   Plaintiffs’ characterization of N.Y. City, N.Y., Charter, Chap. 17, § 394, to which no

20   answer is required.

21         81.     Private Landowner Intervenors lack information sufficient to form a

22   belief as to the truth of the allegations in paragraph 81, and on that basis deny the

23   same.

24         82.     The allegations in the first two sentences of paragraph 82 constitute

25   conclusions of law to which no answer is required; to the extent they may be deemed

26   allegations of fact, they are denied. Private Landowner Intervenors admit the

27   allegations in the final sentence of paragraph 82.

28   ///
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                     12
      Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 14 of 31



 1        83.      The allegations in the first two sentences of paragraph 83 constitute

 2   conclusions of law to which no answer is required; to the extent they may be deemed

 3   allegations of fact, they are denied. Private Landowner Intervenors admit the

 4   allegations in the final sentence of paragraph 83.

 5        84.      The allegations in paragraph 84 constitute conclusions of law to which

 6   no answer is required; to the extent they may be deemed allegations of fact, they are

 7   denied.

 8        85.      The allegations in paragraph 85 constitute conclusions of law to which

 9   no answer is required; to the extent they may be deemed allegations of fact, they are

10   denied.

11                               STATUTORY BACKGROUND

12   I.     ENDANGERED SPECIES ACT.

13        86.      The allegations in paragraph 86 purport to characterize 16 U.S.C.

14   § 1531(b) which speaks for itself and is the best evidence of its contents. Any

15   allegations contrary to the plain language and meaning of this provision are denied.

16   These allegations also contain conclusions of law to which no answer is required.

17        87.      The allegations in paragraph 87 purport to characterize 16 U.S.C.

18   §§ 1532(6), (20), 1533, which speak for themselves and are the best evidence of their

19   contents. Any allegations contrary to the plain language and meaning of these

20   provisions are denied.

21        88.      The allegations in paragraph 88 purport to characterize 16 U.S.C.

22   §§ 1532(5)(A), 1533(a)(3)(A)(i), (b)(6)(C), which speak for themselves and are the best

23   evidence of their contents. Any allegations contrary to the plain language and

24   meaning of these provisions are denied.

25        89.      The allegations in paragraph 89 purport to characterize 16 U.S.C.

26   § 1536(a)(1), (a)(2), (b)(3), (c)(1), 50 C.F.R. §§ 402.12(c)–(e), 402.14(a), (b)(1), which

27   speak for themselves and are the best evidence of their contents. Any allegations

28   contrary to the plain language and meaning of these documents are denied. The
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                      13
      Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 15 of 31



 1   allegations in paragraph 89 also contain conclusions of law to which no answer is

 2   required; to the extent they may be deemed allegations of fact, they are denied.

 3         90.     The allegations in paragraph 90 purport to characterize 16 U.S.C.

 4   § 1536(b)(3)(A) and 50 C.F.R. § 402.14(b)(1), which speak for themselves and are the

 5   best evidence of their contents. Any allegations contrary to the plain language and

 6   meaning of these provisions are denied.

 7         91.     The allegations in paragraph 91 purport to characterize 16 U.S.C.

 8   § 1536(b)(3)(A), (b)(4), which speak for themselves and are the best evidence of their

 9   contents. Any allegations contrary to the plain language and meaning of these

10   provisions are denied.

11         92.     The allegations in paragraph 92 purport to characterize 16 U.S.C.

12   §§ 1532(19), 1533(d) 1536(b)(4), 1538(a)(1)(B), (G), (a)(2), 1539(a)(1)(B), 50 C.F.R.

13   §§ 17.31, 17.71, 40 Fed. Reg. 44, 412 (Sept. 26, 1975), and 42 Fed. Reg. 32,374, 32,380

14   (June 24, 1977), which speak for themselves and are the best evidence of their

15   contents. Any allegations contrary to the plain language and meaning of these

16   documents are denied.

17   II.    ADMINISTRATIVE PROCEDURE ACT.

18         93.     The allegations in paragraph 93 purport to characterize the APA and 5

19   U.S.C. § 706(2), which speak for themselves and are the best evidence of their

20   contents. Any allegations contrary to the plain language and meaning of these

21   provisions are denied. These allegations also contain conclusions of law to which no

22   answer is required; to the extent they may be deemed allegations of fact, they are

23   denied.

24         94.     The allegations in paragraph 94 constitute conclusions of law to which

25   no answer is required; to the extent they may be deemed allegations of fact, they are

26   denied.

27         95.     The allegations in paragraph 95 purport to characterize 5 U.S.C.

28   §§ 551(5), 553(b), (c), which speak for themselves and are the best evidence of their
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                     14
      Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 16 of 31



 1   contents. Any allegations contrary to the plain language and meaning of these

 2   provisions are denied. These allegations also contain conclusions of law to which no

 3   answer is required; to the extent they may be deemed allegations of fact, they are

 4   denied.

 5   III.    NATIONAL ENVIRONMENTAL POLICY ACT.

 6          96.    The allegations in paragraph 96 purport to characterize NEPA and 40

 7   C.F.R. § 1500.1(a)–(c), which speak for themselves and are the best evidence of their

 8   contents. Any allegations contrary to the plain language and meaning of these

 9   provisions are denied.

10          97.    The allegations in paragraph 97 purport to characterize 42 U.S.C.

11   § 4332(2)(C) and 40 C.F.R. §§ 1508.18(a), 1508.9, which speak for themselves and are

12   the best evidence of their contents. Any allegations contrary to the plain language and

13   meaning of these provisions are denied. These allegations also contain conclusions of

14   law to which no answer is required; to the extent they may be deemed allegations of

15   fact, they are denied.

16          98.    The allegations in paragraph 98 purport to characterize 40 C.F.R.

17   §§ 1508.9, 1508.27(a), (b)(9), which speak for themselves and are the best evidence of

18   their contents. Any allegations contrary to the plain language and meaning of these

19   documents are denied. These allegations also contain conclusions of law to which no

20   answer is required; to the extent they may be deemed allegations of fact, they are

21   denied.

22          99.    The allegations in paragraph 99 purport to characterize 40 C.F.R.

23   §§ 1508.4, 1507.3(b)(2)(ii) and 43 C.F.R. § 46.210(i), which speak for themselves and

24   are the best evidence of their contents. Any allegations contrary to the plain language

25   and meaning of these documents are denied. These allegations also contain

26   conclusions of law to which no answer is required; to the extent they may be deemed

27   allegations of fact, they are denied.

28   ///
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                     15
      Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 17 of 31



 1                    FACTUAL AND PROCEDURAL BACKGROUND

 2   I.      SPECIES PROTECTION UNDER THE ESA.

 3         100.    Private Landowner Intervenors admit the allegations in paragraph 100.

 4         101.    Private Landowner Intervenors lack information sufficient to form a

 5   belief as to the truth of the allegations in paragraph 101, and on that basis deny the

 6   same.

 7         102.    Private Landowner Intervenors lack information sufficient to form a

 8   belief as to the truth of the allegations in paragraph 102, and on that basis deny the

 9   same.

10         103.    Private Landowner Intervenors lack information sufficient to form a

11   belief as to the truth of the allegations in paragraph 103, and on that basis deny the

12   same.

13         104.    Private Landowner Intervenors lack information sufficient to form a

14   belief as to the truth of the allegations in paragraph 104, and on that basis deny the

15   same.

16   II.     THE ESA’S IMPLEMENTING REGULATIONS AND THE FINAL RULES.

17         105.    The allegations in paragraph 105 constitute conclusions of law and

18   Plaintiffs’ characterization of the Endangered Species Act to which no answer is

19   required; to the extent they may be deemed allegations of fact, they are denied.

20         106.    The allegations in paragraph 106 purport to characterize 45 Fed. Reg.

21   13,010 (Feb. 27, 1980), 48 Fed. Reg. 38,900 (Oct. 1, 1984), 51 Fed. Reg. 19,926 (June 3,

22   1986), 80 Fed. Reg. 26,832 (May 11, 2015), 81 Fed. Reg. 7,214 (Feb. 11, 2016), and 81

23   Fed. Reg. 7,439 (Feb. 11, 2016), which speak for themselves and are the best evidence

24   of their contents. Any allegations contrary to the plain language and meaning of these

25   documents are denied.

26         107.    Private Landowner Intervenors admit the allegations in the first

27   sentence of paragraph 107 to the extent that the notices were published in the Federal

28   Register on July 25, 2018. To the extent the allegations in paragraph 107 purport to
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                     16
      Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 18 of 31



 1   characterize 83 Fed. Reg. 35,174 (July 25, 2018) (the “Proposed 4(d) Rule”), 83 Fed.

 2   Reg. 35,178 (July 25, 2018) (the “Proposed Interagency Consultation Rule”), and 83

 3   Fed. Reg. 35,193 (July 25, 2018) (the “Proposed Listing Rule”), these documents speak

 4   for themselves and are the best evidence of their contents. Any allegations contrary to

 5   the plain language and meaning of these documents are denied.

 6       108.      Private Landowner Intervenors admit the allegations in paragraph 108

 7   to the extent that many of the State Plaintiffs submitted comments on September 24,

 8   2018. To the extent that the allegations in paragraph 108 purport to characterize

 9   these documents, the documents speak for themselves and are the best evidence of

10   their contents. Any allegations contrary to the plain language and meaning of these

11   documents are denied. Plaintiffs’ characterization of the documents also contains

12   conclusions of law to which no answer is required; to the extent they may be deemed

13   allegations of fact, they are denied.

14       109.      Private Landowner Intervenors admit the allegations in the first

15   sentence of paragraph 109. The remainder of the allegations in paragraph 109

16   constitute conclusions of law and Plaintiffs’ characterization of the Final Rules to

17   which no answer is required; to the extent they may be deemed allegations of fact,

18   they are denied.

19       110.      The allegations in paragraph 110 purport to characterize the Listing

20   Rule which speaks for itself and is the best evidence of its contents. Any allegations

21   contrary to the plain language and meaning of the Rule are denied. These allegations

22   also contain conclusions of law to which no answer is required; to the extent they may

23   be deemed allegations of fact, they are denied.

24       111.      The allegations in paragraph 111 purport to characterize the

25   Interagency Consultation Rule which speaks for itself and is the best evidence of its

26   contents. Any allegations contrary to the plain language and meaning of the Rule are

27   denied. These allegations also contain conclusions of law to which no answer is

28   required; to the extent they may be deemed allegations of fact, they are denied.
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                     17
      Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 19 of 31



 1          112.   The allegations in paragraph 112 purport to characterize the 4(d) Rule

 2   which speaks for itself and is the best evidence of its contents. Any allegations

 3   contrary to the plain language and meaning of the Rule are denied. These allegations

 4   also contain conclusions of law to which no answer is required; to the extent they may

 5   be deemed allegations of fact, they are denied.

 6          113.   The allegations in paragraph 113 constitute conclusions of law and

 7   Plaintiffs’ characterization of the Final Rules to which no answer is required; to the

 8   extent they may be deemed allegations of fact, they are denied.

 9   III.    IMPACTS OF THE FINAL RULES ON STATE PLAINTIFFS.

10          114.   The allegations in paragraph 114 constitute conclusions of law to which

11   no answer is required; to the extent they may be deemed allegations of fact, they are

12   denied.

13          115.   The allegations in paragraph 115 constitute conclusions of law to which

14   no answer is required; to the extent they may be deemed allegations of fact, they are

15   denied.

16          116.   The allegations in paragraph 116 purport to characterize 16 U.S.C.

17   § 1535(a), which speaks for itself and is the best evidence of its contents. Any

18   allegations contrary to the plain language and meaning of this provision are denied.

19          117.   Private Landowner Intervenors lack information sufficient to form a

20   belief as to the truth of the allegations in paragraph 117, and on that basis deny the

21   same. These allegations also contain conclusions of law to which no answer is

22   required.

23          118.   The allegations in the first sentence of paragraph 118 purport to

24   characterize 16 U.S.C. § 1531(a)(3), which speaks for itself and is the best evidence of

25   its contents. Any allegations contrary to the plain language and meaning of this

26   provision are denied. The remaining allegations constitute conclusions of law to which

27   no answer is required; to the extent they may be deemed allegations of fact, they are

28   denied.
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                     18
      Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 20 of 31



 1         119.    Private Landowner Intervenors lack information sufficient to form a

 2   belief as to the truth of the allegations in paragraph 119, and on that basis deny the

 3   same. These allegations also contain conclusions of law to which no answer is

 4   required; to the extent they may be deemed allegations of fact, they are denied.

 5         120.    Private Landowner Intervenors lack information sufficient to form a

 6   belief as to the truth of the allegations in paragraph 120, and on that basis deny the

 7   same. These allegations also contain conclusions of law to which no answer is

 8   required.

 9         121.    Private Landowner Intervenors lack information sufficient to form a

10   belief as to the truth of the allegations in paragraph 121, and on that basis deny the

11   same.

12         122.    The allegations in paragraph 122 constitute conclusions of law to which

13   no answer is required; to the extent they may be deemed allegations of fact, they are

14   denied.

15         123.    The allegations in paragraph 123 constitute conclusions of law to which

16   no answer is required; to the extent they may be deemed allegations of fact, they are

17   denied.

18                               FIRST CAUSE OF ACTION
                              (Violations of the ESA and APA,
19                       16 U.S.C. §§ 1532, 1533, 1536; 5 U.S.C. § 706)
20         124.    Private Landowner Intervenors’ responses to paragraphs 1 to 123 are

21   incorporated herein by reference.

22         125.    The allegations in the first sentence of paragraph 125 purport to

23   characterize 5 U.S.C. § 706(A), (C), which speak for themselves and are the best

24   evidence of their contents. Any allegations contrary to the plain language and

25   meaning of these provisions are denied. The allegations in the second sentence of

26   paragraph 125 constitute conclusions of law to which no answer is required; to the

27   extent they may be deemed allegations of fact, they are denied.

28   ///
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                     19
      Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 21 of 31



 1       126.      The allegations in paragraph 126 constitute conclusions of law to which

 2   no answer is required; to the extent they may be deemed allegations of fact, they are

 3   denied.

 4       127.      The allegations in paragraph 127 purport to characterize the Listing

 5   Rule, the ESA, and the APA, which speak for themselves and are the best evidence of

 6   their contents. Any allegations contrary to the plain language and meaning of these

 7   documents are denied. These allegations also contain conclusions of law to which no

 8   answer is required; to the extent they may be deemed allegations of fact, they are

 9   denied.

10                 a.     The allegations in paragraph 127(a) purport to characterize the

11   Listing Rule, 50 C.F.R. § 424.11(b), and 16 U.S.C. §§ 1531(b), (c), 1533(b)(1)(A),

12   1536(a)(1), which speak for themselves and are the best evidence of their contents.

13   Any allegations contrary to the plain language and meaning of these provisions are

14   denied. These allegations also contain conclusions of law to which no answer is

15   required; to the extent they may be deemed allegations of fact, they are denied.

16                 b.     The allegations in paragraph 127(b) purport to characterize the

17   Listing Rule, 50 C.F.R. § 424.11(d), and 16 U.S.C. §§ 1531(b), (c), 1532(20),

18   1533(b)(1)(A), 1536(a)(1), which speak for themselves and are the best evidence of

19   their contents. Any allegations contrary to the plain language and meaning of these

20   provisions are denied. These allegations also contain conclusions of law to which no

21   answer is required; to the extent they may be deemed allegations of fact, they are

22   denied.

23                 c.     The allegations in paragraph 127(c) purport to characterize the

24   Listing Rule, 50 C.F.R. § 424.11(d), and 16 U.S.C. §§ 1531(b), (c), 1532(3), 1533(f),

25   1536(a)(1), which speak for themselves and are the best evidence of their contents.

26   Any allegations contrary to the plain language and meaning of these provisions are

27   denied. These allegations also contain conclusions of law to which no answer is

28   required; to the extent they may be deemed allegations of fact, they are denied.
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                     20
      Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 22 of 31



 1                 d.     The allegations in paragraph 127(d) purport to characterize the

 2   Listing Rule, 50 C.F.R. § 424.12, and 16 U.S.C. §§ 1531(b), (c), 1533(a)(3)(A),

 3   1536(a)(1), which speak for themselves and are the best evidence of their contents.

 4   Any allegations contrary to the plain language and meaning of these provisions are

 5   denied. These allegations also contain conclusions of law to which no answer is

 6   required; to the extent they may be deemed allegations of fact, they are denied.

 7                 e.     The allegations in paragraph 127(e) purport to characterize the

 8   Listing Rule, 50 C.F.R. § 424.12(b)(2), and 16 U.S.C. §§ 1531(b)-(c), 1532(5)(A),

 9   1533(a)(3)(A), 1536(a)(1), which speak for themselves and are the best evidence of

10   their contents. Any allegations contrary to the plain language and meaning of these

11   provisions are denied. These allegations also contain conclusions of law to which no

12   answer is required; to the extent they may be deemed allegations of fact, they are

13   denied.

14                 f.     The allegations in paragraph 127(f) purport to characterize the

15   Listing Rule, 50 C.F.R. § 424.12(b)(2), and 16 U.S.C. §§ 1531(b)-(c), 1532(5)(A),

16   1536(a)(1), which speak for themselves and are the best evidence of their contents.

17   Any allegations contrary to the plain language and meaning of these provisions are

18   denied. These allegations also contain conclusions of law to which no answer is

19   required; to the extent they may be deemed allegations of fact, they are denied.

20       128.      The allegations in paragraph 128 purport to characterize the

21   Interagency Consultation Rule, the ESA, and the APA, which speak for themselves

22   and are the best evidence of their contents. Any allegations contrary to the plain

23   language and meaning of these documents are denied. These allegations also contain

24   conclusions of law to which no answer is required; to the extent they may be deemed

25   allegations of fact, they are denied.

26                 a.     The allegations in paragraph 128(a) purport to characterize the

27   Interagency Consultation Rule, 50 C.F.R. § 402.02, and 16 U.S.C. §§ 1531(b), (c),

28   1532(5)(A), 1536(a)(1), (2), which speak for themselves and are the best evidence of
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                     21
      Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 23 of 31



 1   their contents. Any allegations contrary to the plain language and meaning of these

 2   provisions are denied. These allegations also contain conclusions of law to which no

 3   answer is required; to the extent they may be deemed allegations of fact, they are

 4   denied.

 5                 b.     The allegations in paragraph 128(b) purport to characterize the

 6   Interagency Consultation Rule, 50 C.F.R. §§ 402.02, 402.17, and 16 U.S.C. §§ 1531(b),

 7   (c) 1536(a)(1), (a)(2), (b), (c), which speak for themselves and are the best evidence of

 8   their contents. Any allegations contrary to the plain language and meaning of these

 9   provisions are denied. These allegations also contain conclusions of law to which no

10   answer is required; to the extent they may be deemed allegations of fact, they are

11   denied.

12                 c.     The allegations in paragraph 128(c) purport to characterize the

13   Interagency Consultation Rule, 50 C.F.R. §§ 402.02, 402.17, and 16 U.S.C. §§ 1531(b),

14   (c) 1536(a)(1) (a)(2), (b), (c), which speak for themselves and are the best evidence of

15   their contents. Any allegations contrary to the plain language and meaning of these

16   provisions are denied. These allegations also contain conclusions of law to which no

17   answer is required; to the extent they may be deemed allegations of fact, they are

18   denied.

19                 d.     The allegations in paragraph 128(d) purport to characterize the

20   Interagency Consultation Rule, 50 C.F.R. §§ 402.14(g)(8), and 16 U.S.C. §§ 1531(b), (c)

21   1536(a)(1), (a)(2), (b)(4), which speak for themselves and are the best evidence of their

22   contents. Any allegations contrary to the plain language and meaning of these

23   provisions are denied. These allegations also contain conclusions of law to which no

24   answer is required; to the extent they may be deemed allegations of fact, they are

25   denied.

26                 e.     The allegations in paragraph 128(e) purport to characterize the

27   Interagency Consultation Rule, 50 C.F.R. §§ 402.14(h), and 16 U.S.C. §§ 1531(b), (c)

28   1536(a)(1), (a)(2), (b)(3)(A), which speak for themselves and are the best evidence of
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                     22
      Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 24 of 31



 1   their contents. Any allegations contrary to the plain language and meaning of these

 2   provisions are denied. These allegations also contain conclusions of law to which no

 3   answer is required; to the extent they may be deemed allegations of fact, they are

 4   denied.

 5                 f.     The allegations in paragraph 128(f) purport to characterize the

 6   Interagency Consultation Rule, 50 C.F.R. §§ 402.02, and 16 U.S.C. §§ 1531(b), (c),

 7   1536(a)(1), (a)(2), (b), which speak for themselves and are the best evidence of their

 8   contents. Any allegations contrary to the plain language and meaning of these

 9   documents are denied. These allegations also contain conclusions of law to which no

10   answer is required; to the extent they may be deemed allegations of fact, they are

11   denied.

12                 g.     The allegations in paragraph 128(g) purport to characterize the

13   Interagency Consultation Rule, 50 C.F.R. §§ 402.14(l), and 16 U.S.C. §§ 1531(b), (c)

14   1536(a)(1), (a)(2), (b), which speak for themselves and are the best evidence of their

15   contents. Any allegations contrary to the plain language and meaning of these

16   provisions are denied. These allegations also contain conclusions of law to which no

17   answer is required; to the extent they may be deemed allegations of fact, they are

18   denied.

19                 h.     The allegations in paragraph 128(h) purport to characterize the

20   Interagency Consultation Rule, 50 C.F.R. § 402.16(b), and 16 U.S.C. §§ 1531(b), (c),

21   1536(a)(1), (a)(2), (b), which speak for themselves and are the best evidence of their

22   contents. Any allegations contrary to the plain language and meaning of these

23   provisions are denied. These allegations also contain conclusions of law to which no

24   answer is required; to the extent they may be deemed allegations of fact, they are

25   denied.

26       129.      The allegations in paragraph 129 purport to characterize the 4(d) Rule

27   and 16 U.S.C. §§ 1531(b), (c), 1536(a)(1), (a)(2), (b), which speak for themselves and

28   are the best evidence of their contents. Any allegations contrary to the plain language
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                     23
      Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 25 of 31



 1   and meaning of these documents and provisions are denied. These allegations also

 2   contain conclusions of law to which no answer is required; to the extent they may be

 3   deemed allegations of fact, they are denied.

 4       130.      The allegations in paragraph 130 constitute conclusions of law to which

 5   no answer is required; to the extent they may be deemed allegations of fact, they are

 6   denied.

 7                              SECOND CAUSE OF ACTION
                         (Violations of the APA, 5 U.S.C. §§ 553, 706)
 8

 9       131.      Private Landowner Intervenors’ responses to paragraphs 1 to 130 are

10   incorporated herein by reference.

11       132.      The allegations in paragraph 132 constitute conclusions of law to which

12   no answer is required; to the extent they may be deemed allegations of fact, they are

13   denied.

14       133.      The allegations in paragraph 133 constitute conclusions of law to which

15   no answer is required; to the extent they may be deemed allegations of fact, they are

16   denied.

17       134.      The allegations in paragraph 134 constitute conclusions of law to which

18   no answer is required; to the extent they may be deemed allegations of fact, they are

19   denied.

20       135.      The allegations in paragraph 135 purport to characterize the Listing

21   Rule which speaks for itself and is the best evidence of its contents. Any allegations

22   contrary to the plain language and meaning of the Rule are denied. These allegations

23   also contain conclusions of law to which no answer is required; to the extent they may

24   be deemed allegations of fact, they are denied.

25                 a.     The allegations in paragraph 135(a) purport to characterize the

26   Listing Rule and 50 C.F.R. § 424.11(b), which speak for themselves and are the best

27   evidence of their contents. Any allegations contrary to the plain language and

28   meaning of these documents are denied. These allegations also contain conclusions of
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                     24
      Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 26 of 31



 1   law to which no answer is required; to the extent they may be deemed allegations of

 2   fact, they are denied.

 3                 b.     The allegations in paragraph 135(b) purport to characterize the

 4   Listing Rule and 50 C.F.R. § 424.11(d), which speak for themselves and are the best

 5   evidence of their contents. Any allegations contrary to the plain language and

 6   meaning of these documents are denied. These allegations also contain conclusions of

 7   law to which no answer is required; to the extent they may be deemed allegations of

 8   fact, they are denied.

 9                 c.     The allegations in paragraph 135(c) purport to characterize the

10   Listing Rule and 50 C.F.R. § 424.11(d), which speak for themselves and are the best

11   evidence of their contents. Any allegations contrary to the plain language and

12   meaning of these documents are denied. These allegations also contain conclusions of

13   law to which no answer is required; to the extent they may be deemed allegations of

14   fact, they are denied.

15                 d.     The allegations in paragraph 135(d) purport to characterize the

16   Listing Rule and 50 C.F.R. § 424.12(a)(1), which speak for themselves and are the best

17   evidence of their contents. Any allegations contrary to the plain language and

18   meaning of these documents are denied. These allegations also contain conclusions of

19   law to which no answer is required; to the extent they may be deemed allegations of

20   fact, they are denied.

21                 e.     The allegations in paragraph 135(e) purport to characterize the

22   Listing Rule and 50 C.F.R. § 424.12(b)(2), which speak for themselves and are the best

23   evidence of their contents. Any allegations contrary to the plain language and

24   meaning of these documents are denied. These allegations also contain conclusions of

25   law to which no answer is required; to the extent they may be deemed allegations of

26   fact, they are denied.

27                 f.     The allegations in paragraph 135(f) purport to characterize the

28   Listing Rule and 50 C.F.R. § 424.12, which speak for themselves and are the best
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                     25
      Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 27 of 31



 1   evidence of their contents. Any allegations contrary to the plain language and

 2   meaning of these documents are denied. These allegations also contain conclusions of

 3   law to which no answer is required; to the extent they may be deemed allegations of

 4   fact, they are denied.

 5         136.    The allegations in paragraph 136 purport to characterize the

 6   Interagency Consultation Rule which speaks for itself and is the best evidence of its

 7   contents. Any allegations contrary to the plain language and meaning of the Rule are

 8   denied. These allegations also contain conclusions of law to which no answer is

 9   required; to the extent they may be deemed allegations of fact, they are denied.

10                 a.     The allegations in paragraph 136(a) purport to characterize the

11   Interagency Consultation Rule and 50 C.F.R. § 402.02, which speak for themselves

12   and are the best evidence of their contents. Any allegations contrary to the plain

13   language and meaning of these documents are denied. These allegations also contain

14   conclusions of law to which no answer is required; to the extent they may be deemed

15   allegations of fact, they are denied.

16                 b.     The allegations in paragraph 136(b) purport to characterize the

17   Interagency Consultation Rule and 50 C.F.R. §§ 402.02, 402.17, which speak for

18   themselves and are the best evidence of their contents. Any allegations contrary to

19   the plain language and meaning of the Rule are denied. These allegations also contain

20   conclusions of law to which no answer is required; to the extent they may be deemed

21   allegations of fact, they are denied.

22                 c.     The allegations in paragraph 136(c) purport to characterize the

23   Interagency Consultation Rule and 50 C.F.R. § 402.02, which speak for themselves

24   and are the best evidence of their contents. Any allegations contrary to the plain

25   language and meaning of these documents are denied. These allegations also contain

26   conclusions of law to which no answer is required; to the extent they may be deemed

27   allegations of fact, they are denied.

28   ///
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                     26
      Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 28 of 31



 1                 d.     The allegations in paragraph 136(d) purport to characterize the

 2   Interagency Consultation Rule and 50 C.F.R. § 402.13(c), which speak for themselves

 3   and are the best evidence of their contents. Any allegations contrary to the plain

 4   language and meaning of these documents are denied. These allegations also contain

 5   conclusions of law to which no answer is required; to the extent they may be deemed

 6   allegations of fact, they are denied.

 7                 e.     The allegations in paragraph 136(e) purport to characterize the

 8   Interagency Consultation Rule and 50 C.F.R. § 402.14(g)(8), which speak for

 9   themselves and are the best evidence of their contents. Any allegations contrary to

10   the plain language and meaning of these documents are denied. These allegations also

11   contain conclusions of law to which no answer is required; to the extent they may be

12   deemed allegations of fact, they are denied.

13                 f.     The allegations in paragraph 136(f) purport to characterize the

14   Interagency Consultation Rule and 50 C.F.R. §§ 402.14(h), which speak for themselves

15   and are the best evidence of their contents. Any allegations contrary to the plain

16   language and meaning of these documents are denied. These allegations also contain

17   conclusions of law to which no answer is required; to the extent they may be deemed

18   allegations of fact, they are denied.

19                 g.     The allegations in paragraph 136(g) purport to characterize the

20   Interagency Consultation Rule and 50 C.F.R. §§ 402.02, 402.16, which speak for

21   themselves and are the best evidence of their contents. Any allegations contrary to

22   the plain language and meaning of these documents are denied. These allegations also

23   contain conclusions of law to which no answer is required; to the extent they may be

24   deemed allegations of fact, they are denied.

25                 h.     The allegations in paragraph 136(h) purport to characterize the

26   Interagency Consultation Rule and 50 C.F.R. §§ 402.14(l), 402.16, which speak for

27   themselves and are the best evidence of their contents. Any allegations contrary to

28   the plain language and meaning of these documents are denied. These allegations also
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                     27
      Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 29 of 31



 1   contain conclusions of law to which no answer is required; to the extent they may be

 2   deemed allegations of fact, they are denied.

 3                 i.     The allegations in paragraph 136(i) purport to characterize the

 4   Interagency Consultation Rule and 50 C.F.R. § 402.16, which speak for themselves

 5   and are the best evidence of their contents. Any allegations contrary to the plain

 6   language and meaning of these documents are denied. These allegations also contain

 7   conclusions of law to which no answer is required; to the extent they may be deemed

 8   allegations of fact, they are denied.

 9       137.      The allegations in paragraph 137 purport to characterize the 4(d) Rule

10   which speaks for itself and is the best evidence of its contents. Any allegations

11   contrary to the plain language and meaning of the Rule are denied. These allegations

12   also contain conclusions of law to which no answer is required; to the extent they may

13   be deemed allegations of fact, they are denied.

14       138.      The allegations in paragraph 138 purport to characterize the Listing

15   Rule and the Interagency Consultation Rule, which speak for themselves and are the

16   best evidence of their contents. Any allegations contrary to the plain language and

17   meaning of these Rules are denied. These allegations also contain conclusions of law

18   to which no answer is required; to the extent they may be deemed allegations of fact,

19   they are denied.

20       139.      The allegations in paragraph 139 constitute conclusions of law to which

21   no answer is required; to the extent they may be deemed allegations of fact, they are

22   denied.

23                               THIRD CAUSE OF ACTION
                              (Violation of NEPA and the APA;
24                           42 U.S.C. § 4332(2)(C); 5 U.S.C. § 706)
25       140.      Private Landowner Intervenors’ responses to paragraphs 1 to 139 are

26   incorporated herein by reference.

27       141.      The allegations in paragraph 141 purport to characterize 42 U.S.C.

28   § 4332(2)(C) and 40 C.F.R. § 1502.3, which speak for themselves and are the best
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                     28
      Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 30 of 31



 1   evidence of their contents. Any allegations contrary to the plain language and

 2   meaning of these provisions are denied.

 3       142.      The allegations in paragraph 142 purport to characterize 40 C.F.R.

 4   § 1508.27, which speaks for itself and is the best evidence of its contents. Any

 5   allegations contrary to the plain language and meaning of this provision are denied.

 6   These allegations also contain conclusions of law to which no answer is required.

 7       143.      Private Landowner Intervenors deny the allegations in paragraph 143.

 8   The allegations in paragraph 143 also purport to characterize the Final Rules which

 9   speak for themselves and are the best evidence of their contents. Any allegations

10   contrary to the plain language and meaning of these documents are further denied.

11       144.      The allegations in paragraph 144 constitute conclusions of law and

12   Plaintiffs’ characterization of 40 C.F.R. § 1508.4 to which no answer is required; to the

13   extent they may be deemed allegations of fact, they are denied.

14       145.      The allegations in paragraph 145 constitute conclusions of law to which

15   no answer is required; to the extent they may be deemed allegations of fact, they are

16   denied.

17       146.      The allegations in paragraph 146 constitute conclusions of law and

18   Plaintiffs’ characterization of 43 C.F.R. § 46.215 to which no answer is required; to the

19   extent they may be deemed allegations of fact, they are denied.

20       147.      The allegations in paragraph 147 constitute conclusions of law to which

21   no answer is required; to the extent they may be deemed allegations of fact, they are

22   denied.

23       148.      The allegations in paragraph 148 constitute conclusions of law to which

24   no answer is required; to the extent they may be deemed allegations of fact, they are

25   denied.

26                                   PRAYER FOR RELIEF

27          The remainder of Plaintiffs’ Complaint consists of Plaintiffs’ Prayer for Relief,

28   which requires no response. To the extent that a response may be deemed required,
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                     29
      Case 4:19-cv-06013-JST Document 106 Filed 06/01/20 Page 31 of 31



 1   Private Landowner Intervenors deny that Plaintiffs are entitled to the relief requested

 2   or to any relief whatsoever.

 3                                     GENERAL DENIAL

 4          Private Landowner Intervenors hereby deny any allegations of Plaintiffs’

 5   Complaint, whether express or implied, that are not otherwise specifically admitted

 6   or qualified herein.

 7          DATED: June 1, 2020.

 8                                              Respectfully submitted,

 9                                              DAMIEN M. SCHIFF
                                                JONATHAN WOOD
10                                              CHARLES T. YATES
11
                                                By s/ Jonathan Wood
12                                                         JONATHAN WOOD
13                                              Attorneys for Private Landowner
                                                Intervenors
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Answer of Private Landowner Intervenors
     No. 4:19-cv-06013-JST                     30
